Form: Dismiss TRAP 42.2 Appellant's Motion



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PAUL JAMES KOUMJIAN,

                            Appellant,

v.

EL PASO COUNTY, LEO
SAMANIEGO, et al.

                            Appellees.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-03-00206-CV

Appeal from the

34th District Court

of El Paso County, Texas 

(TC# 98-2135)

MEMORANDUM OPINION

	Paul James Koumjian filed his notice of appeal with the district court clerk on
April 25, 2003, almost two months after the February 27, 2003, judgment of the trial
court.  No motion with the trial court has been filed extending the time to perfect appeal,
thus the notice of appeal should have been filed within thirty days after the judgment. 
Tex. R. App. P. 26.1.  Since the appeal was not perfected within the allowed time, we are
without jurisdiction to hear this appeal.
	Mr. Koumjian's notice of appeal refers to a trial court judgment "on or about April
9, 2003."  Although appellants are entitled to additional time to perfect an appeal if they
receive neither notice of the trial court's judgment nor have actual knowledge that the
judgment was rendered, there is a particular procedure required by the Rules of Appellate
Procedure to gain that additional time.  Tex. R. App. P. 4.2.  Koumjian has not invoked
this provision, so he is not entitled to its benefit.  The time for initiating this procedure
has expired.  Accordingly, this appeal is dismissed for want of jurisdiction.

						SUSAN LARSEN, Justice
June 19, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.